UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6385


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MANUEL ZUNIGA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:10-cr-00194-RBS-DEM-1)


Submitted:   July 30, 2015                 Decided:   August 11, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Manuel Zuniga, Appellant      Pro Se.      Kevin Michael Comstock,
Assistant United States       Attorney,     Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Manuel Zuniga appeals the district court’s order denying

his motion to reconsider the denial of his motion to reduce

sentence filed under 18 U.S.C. § 3582(c)(2) (2012).                  We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Zuniga, No. 2:10-cr-00194-RBS-DEM-1 (E.D. Va. Jan. 23,

2015); see United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.

2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2